The respective attorneys for the parties on this appeal from an order of the Supreme Court, Kings County, entered June 4, 1975, have agreed that the appeal be withdrawn, at a conference held in this court on September 19, 1975 before Mr. Justice Gittleson and signed a stipulation to such effect, providing further that: (1) visitation rights shall be granted to the father, Stuart Reiner, which shall be incorporated in the decree issued or to be issued by a court of competent jurisdiction in Italy; (2) the times, places and supervision of such visitation shall be fixed by said court; and (3) during the period of time Stuart Reiner is in Italy his passport is to be deposited with an appropriate party designated by said Italian court during the period of such visitation. In accordance with the foregoing, the appeal is deemed withdrawn, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.